--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FULUCAI PRODUCTIONS LTD.
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
(SHARES)
 
INSTRUCTIONS TO PURCHASER
 
1.
All purchasers must complete all the information in the boxes on page 2 and sign
where indicated with an “X”.

 
2.
All purchasers must complete and sign Exhibit A “Canadian Investor
Questionnaire” that starts on page 15. The purpose of the form is to determine
whether you meet the standards for participation in a private placement under
applicable Canadian securities law (National Instrument 45-106).

 
3.
If you are a “U.S. Purchaser”, as defined in Exhibit B, you must complete and
sign BOTH (1) Exhibit A “Canadian Investor Questionnaire” that starts on page 15
AND (2) Exhibit B “United States Accredited Investor Questionnaire” that starts
on page 18.

 
4.
If you are paying for your subscription with funds drawn from a Canadian bank,
you may pay by certified cheque or bank draft drawn on a Canadian chartered
bank.

 
5.
If you are paying for your subscription with funds drawn on any source other
than a Canadian chartered bank, you may only pay by wire transfer to the Issuer
OR its authorized escrow agent pursuant to the wiring instructions to be
provided by the Issuer.

 
 
 

--------------------------------------------------------------------------------

 
 
 
FULUCAI PRODUCTIONS LTD.

 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from Fulucai Productions Ltd. (the “Issuer”) that number of common
shares of the Issuer (each, a “Share”) set out below at a price of $0.25 per
Share.  The Subscriber agrees to be bound by the terms and conditions set forth
in the attached “Terms and Conditions of Subscription for Shares”.


Subscriber Information
 
 
 
Shares to be Purchased
 
Number of Shares:     
(Name of Subscriber)
         Aggregate Subscription Price:
Account Reference (if applicable):
   
 
X 
 
(the “Subscription Amount”, plus wire fees if applicable)
(Signature of Subscriber – if the Subscriber is an Individual)
   
 
X 
   
(Signature of Authorized Signatory – if the Subscriber is not an Individual)
 
(Name and Title  of Authorized Signatory – if the Subscriber is not an
Individual)
 
(SIN, SSN, or other Tax Identification Number of the Subscriber)
 
(Subscriber’s Address, including city and Postal Code)
 
(Telephone
Number)                                                         (Email Address)
 
Please complete if purchasing as agent or trustee for a principal (beneficial
purchaser) (a “Disclosed Principal”) and not purchasing as trustee or agent for
accounts fully managed by it.
 
(Name of Disclosed Principal)
 
(Address of Disclosed Principal)
 
(Account Reference, if applicable)
 
(SIN, SSN, or other Tax Identification Number of Disclosed Principal)
 
Register the Shares as set forth below:
 
(Name to Appear on Share Certificate)
 
(Account Reference, if applicable)
 
(Address, including Postal Code)
 
 
Deliver the Shares as set forth below:
 
(Attention - Name)
 
(Account Reference, if applicable)
 
(Street Address, including Postal Code) (No PO Box)
 
    (Telephone Number)

 
 
2

--------------------------------------------------------------------------------

 
ACCEPTANCE
 
 
The Issuer hereby accepts the subscription as set forth above on the terms and
conditions contained in this Private Placement Subscription Agreement (including
the Terms and Conditions and Exhibits attached hereto) as of the ____ day of
_______________________, 2013.

 
FULUCAI PRODUCTIONS LTD.
 
Per:         
 
Authorized Signatory

 
Address:#1250, 639 – 5TH AVENUE SW

 
CALGARY, ALBERTA  T2P 0M9

 
CANADA

 
Phone:
1 (403) 613-7310

 
Email:         mofazil@gmail.com
 
Attention: Mo Fazil
 
 
3

--------------------------------------------------------------------------------

 
TERMS AND CONDITIONS OF SUBSCRIPTION FOR SHARES
 
1.
Subscription

 
1.1            On the basis of the representations and warranties and subject to
the terms and conditions set forth herein, the Subscriber hereby irrevocably
subscribes for and agrees to purchase Shares of the Issuer at a price of $0.25
per Share (such subscription and agreement to purchase being the
“Subscription”), for the Subscription Amount shown on page 2 of this
subscription agreement (this “Agreement”), which is tendered herewith, on the
basis of the representations and warranties and subject to the terms and
conditions set forth in this Agreement.
 
1.2            The Issuer hereby agrees to sell the Shares to the Subscriber on
the basis of the representations and warranties and subject to the terms and
conditions set forth in this Agreement.  Subject to the terms of this Agreement,
this Agreement will be effective upon its acceptance by the Issuer.
 
1.3            The Subscriber acknowledges that the Shares have been offered as
part of an offer by the Issuer of such other number of Shares as may be
determined by the board of directors of the Issuer in its sole discretion (the
“Offering”).
 
1.4            Unless otherwise provided, all dollar amounts referred to in this
Agreement are in lawful money of the United States of America.
 
2.
Payment

 
2.1            The Subscription Amount must accompany this Subscription and
shall be paid by: (i) if the Subscriber is drawing funds from a Canadian bank to
pay for this Subscription, a certified cheque or bank draft drawn on a Canadian
dollar account with a Canadian chartered bank; or (ii) if the Subscriber is
drawing funds from any source other than a Canadian chartered bank to pay for
this Subscription, then only by wire transfer to the Issuer pursuant to the
wiring instructions to be provided by the Issuer.  If the funds are wired to the
Issuer’s lawyers, those lawyers are irrevocably authorized by the Subscriber to
immediately deliver the funds to the Issuer upon receipt of the funds from the
Subscriber, even if the Offering has not been consummated.
 
2.2            Where the Subscription Amount is paid to the Issuer, the
Subscriber authorizes the Issuer to treat such Subscription Amount as an
interest free loan to the Issuer until such time as the Subscription is accepted
and the certificates representing the Shares have been issued to the Subscriber.
 
3.
Documents Required from Subscriber

 
3.1            The Subscriber must complete, sign and return to the Issuer the
following documents:
 
 
(a)
an executed copy of this Agreement;

 
 
(b)
unless the Subscriber is purchasing Shares with an aggregate purchase price of
CDN$150,000 or more, a Canadian Investor Questionnaire (the “Canadian
Questionnaire”) attached as Exhibit A that starts on page 15;

 
 
(c)
if the Subscriber is a U.S. Purchaser (as defined in Exhibit B), the Canadian
Questionnaire and the U.S. Investor Questionnaire (the “U.S. Questionnaire” and,
together with the Canadian Questionnaire, the “Questionnaires”) attached as
Exhibit B that starts on page 18; and

 
 
(d)
such other supporting documentation that the Issuer or its legal counsel may
request to establish the Subscriber’s qualification as a qualified investor.


 
4

--------------------------------------------------------------------------------

 
 
3.2
The Subscriber shall complete, sign and return to the Issuer as soon as
possible, on request by the Issuer, any additional documents, questionnaires,
notices and undertakings as may be required by any regulatory authorities and
applicable law.

 
4.
Conditions and Closing

 
4.1            The closing of the purchase and sale of the Shares shall occur on
or before December 31, 2013, or on such other date as may be determined by the
Issuer in its sole discretion (the “Closing Date”).  The Subscriber acknowledges
that Shares may be issued to other subscribers under this Offering, before or
after the Closing Date.  The Issuer, may, in its discretion, elect to close the
Offering in one or more closings, in which event the Issuer may agree with one
or more subscribers (including the Subscriber hereunder) to complete delivery of
the Shares to such subscriber(s) against payment therefore at any time on or
prior to the Closing Date.
 
5.
Acknowledgements and Agreements of Subscriber

 
5.1            The Subscriber acknowledges and agrees that:
 
 
(a)
none of the Shares have been or will be registered under the United States
Securities Act of 1933, as amended, (the “1933 Act”), or under any securities or
“blue sky” laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
any “U.S. Person”, as that term is defined in Regulation S under the 1933 Act
(“Regulation S”), except in accordance with the provisions of Regulation S,
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in each case only in accordance with applicable
state, provincial and foreign securities laws;

 
 
(b)
the Issuer has not undertaken, and will have no obligation, to register any of
the Shares under the 1933 Act or any other securities legislation;

 
 
(c)
the decision to execute this Agreement and acquire the Shares agreed to be
purchased hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of the Issuer and such decision is
based entirely upon a review of any public information which has been filed by
the Issuer with the United States Securities and Exchange Commission (the “SEC”)
and any Canadian provincial securities commissions (collectively, the “Public
Record”);

 
 
(d)
there are risks associated with the purchase of the Shares, as more fully
described in the Issuer’s periodic disclosure forming part of the Public Record;

 
 
(e)
the Subscriber understands and agrees that the Issuer and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Agreement and the Questionnaires, as
applicable, and agrees that if any of such acknowledgements, representations and
agreements are no longer accurate or have been breached, the Subscriber shall
promptly notify the Issuer;

 
 
(f)
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Issuer;


 
5

--------------------------------------------------------------------------------

 
 
 
(g)
finder’s fees or broker’s commissions may be payable by the Issuer to finders
who introduce purchasers to the Issuer;

 
 
(h)
the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Shares
hereunder have been made available for inspection by the Subscriber, the
Subscriber’s lawyer and/or advisor(s);

 
 
(i)
all of the information which the Subscriber has provided to the Issuer is
correct and complete as of the date this Agreement is signed, and if there
should be any change in such information prior to the Closing, the Subscriber
will immediately provide the Issuer with such information;

 
 
(j)
the Issuer is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Questionnaires, as applicable,
and the Subscriber will hold harmless the Issuer from any loss or damage it or
they may suffer as a result of the Subscriber’s failure to correctly complete
this Agreement or the Questionnaires, as applicable;

 
 
(k)
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Issuer is not in any way responsible) for compliance with:

 
 
(i)
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

 
 
(ii)
applicable resale restrictions;

 
 
(l)
the Subscriber understands and agrees that there may be material tax
consequences to the Subscriber of an acquisition or disposition of any of the
Shares.  The Issuer gives no opinion and makes no representation with respect to
the tax consequences to the Subscriber under federal, state, provincial, local
or foreign tax law of the Subscriber’s acquisition or disposition of the Shares;

 
 
(m)
that no securities commission, stock exchange, governmental agency, regulatory
body or similar authority has made any finding or determination or expressed any
opinion with respect to the merits of investing in the Shares;

 
 
(n)
There is no government of other insurance covering the Shares;

 
 
(o)
in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell any of the Shares
in Canada under applicable provincial securities laws and Multilateral
Instrument 51-105 – Issuers Quoted in the U.S. Over the Counter Markets (“MI
51-105”) of the Canadian Securities Administrators and the Corporation is not in
any way responsible for the Subscriber’s compliance with applicable resale
restrictions;

 
 
(p)
that the sale of the Shares is conditional upon such sale being exempt from the
requirements to file and obtain a receipt for a prospectus or registration
statement or to deliver an offering memorandum, and the requirement to sell
securities through a registered dealer, or upon the issuance of such orders,
consents or approvals as may be required to enable such sale to be made without
complying with such requirements, and that as a consequence of acquiring the


 
6

--------------------------------------------------------------------------------

 
 
 
Shares pursuant to such exemptions, certain protections, rights and remedies
provided by applicable securities laws, including statutory rights of rescission
or damages in the event of a misrepresentation will not be available to the
Subscriber in connection with the purchase and sale of the Shares;

 
 
(q)
the Subscriber understands that any certificates representing the Shares will
bear a legend indicating that the resale of such securities is restricted under
the 1933 Act, applicable state securities laws and applicable Canadian
securities laws;

 
 
(r)
the Subscriber has had access to such information concerning the Issuer as it
has considered necessary in connection with its investment decision to acquire
the Shares, and it has not received or been provided with, nor has it requested,
nor does it have any need to receive, any offering memorandum, or any other
document describing the business and affairs of the Issuer, which has been
prepared for delivery to and review by prospective purchasers in order to assist
them in making an investment decision in respect of the purchase of Shares;

 
 
(s)
the Subscriber understands and acknowledges that the Issuer has the right not to
record a transfer of the Shares purchased hereunder without being satisfied that
such transfer is exempt from or not subject to registration under the 1933 Act
and any applicable state securities laws;

 
 
(t)
no documents in connection with the sale of the Shares have been reviewed by the
SEC or any securities administrators;

 
 
(u)
neither the SEC nor any securities commission or similar regulatory authority
has reviewed or passed on the merits of any of the Shares;

 
 
(v)
there is no government or other insurance covering any of the Shares;

 
 
(w)
the Subscriber acknowledges that the Issuer may complete additional financings
in the future in order to develop the proposed business of the Issuer and to
fund its on-going development.  There is no assurance that such financing will
be available and if available, on reasonable terms.  Any such future financings
may have a dilutive effect on current shareholders, including the Subscriber;

 
 
(x)
the Issuer will refuse to register the transfer of any of the Shares to a U.S.
Person not made pursuant to an effective registration statement under the 1933
Act or pursuant to an available exemption from the registration requirements of
the 1933 Act and, in each case, in accordance with any other applicable laws;

 
 
(y)
this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Issuer, and the Subscriber acknowledges and agrees that the Issuer
reserves the right to reject any Subscription for any reason whatsoever; and

 
 
(z)
the Subscriber acknowledges that an investment in the Shares is subject to a
number of risk factors.  The Subscriber covenants and agrees to comply with the
securities legislation of Canada and the United States, and any other relevant
securities legislation, orders or policies concerning the purchase, holding of,
and resale of the Shares.

 
6.
Representations, Warranties and Covenants of the Subscriber

 
6.1           The Subscriber hereby represents and warrants to and covenants
with the Issuer (which representations, warranties and covenants shall survive
the Closing) that:

 
7

--------------------------------------------------------------------------------

-  -
                   
 
(a)
unless the Subscriber is a U.S. Purchaser (as defined in Exhibit B), the
Subscriber is not a U.S. Person;

 
(b)
if the Subscriber is not an individual, the Subscriber pre-existed the Offering
and has a bona fide business other than the investment in the Units and was not
created or used solely to purchase or hold securities;

 
 
(c)
except as disclosed in writing to the Issuer, the Subscriber does not act
jointly or in concert with any other person or company for the purposes of
acquiring securities of the Issuer;

 
 
(d)
the Subscriber (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, (iii) is able to bear the economic risks of an
investment in the Shares for an indefinite period of time, and (iv) can afford
the complete loss of such investment;

 
 
(e)
if the Subscriber is resident outside of Canada:

 
 
(i)
the Subscriber is knowledgeable of, or has been independently advised as to, the
applicable laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the offer and sale of the Shares,

 
 
(ii)
the Subscriber is purchasing the Shares pursuant to exemptions from prospectus
or equivalent requirements under applicable laws or, if such is not applicable,
the Subscriber is permitted to purchase the Shares under the applicable laws of
the securities regulators in the International Jurisdiction without the need to
rely on any exemptions,

 
 
(iii)
the applicable laws of the authorities in the International Jurisdiction do not
require the Issuer to make any filings or seek any approvals of any kind
whatsoever from any securities regulator of any kind whatsoever in the
International Jurisdiction in connection with the offer, issue, sale or resale
of any of the Shares,

 
 
(iv)
the purchase of the Shares by the Subscriber does not trigger:

 
 
A.
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 
 
B.
any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction, and

 
 
(v)
the Subscriber will, if requested by the Issuer, deliver to the Issuer a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Issuer, acting reasonably;

 
 
(f)
the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Subscriber;


 
8

--------------------------------------------------------------------------------

-  -
 
 
(g)
the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber or
of any agreement, written or oral, to which the Subscriber may be a party or by
which the Subscriber is or may be bound;

 
 
(h)
the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber;

 
 
(i)
the Subscriber is aware that an investment in the Issuer is speculative and
involves certain risks (including those risks disclosed in the Public Record),
including the possible loss of the entire investment;

 
 
(j)
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Issuer and agrees that the Issuer will not
be responsible in any way whatsoever for the Subscriber’s decision to invest in
the Securities and the Issuer;

 
 
(k)
except for the Subscriber's knowledge regarding its subscription for Shares
hereunder, the Subscriber has no knowledge of a “material fact” or a “material
change” (as those terms are defined in the Securities Act (Alberta)) in the
affairs of the Corporation that has not been generally disclosed;

 
 
(l)
all information contained in the Questionnaires, as applicable, is complete and
accurate and may be relied upon by the Issuer, and the Subscriber will notify
the Issuer immediately of any material change in any such information occurring
prior to the closing of the purchase of the Shares;

 
 
(m)
the Subscriber is purchasing the Shares for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Shares, and the Subscriber has not
subdivided his interest in the Shares with any other person;

 
 
(n)
the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Securities; and (iii) has
the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment;

 
 
(o)
the Subscriber is not an underwriter of, or dealer in, any of the Securities,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Shares or any of them;

 
 
(p)
the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising, including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media, or broadcast over radio
or television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;

 
 
(q)
no person has made to the Subscriber any written or oral representations:

 
 
(i)
that any person will resell or repurchase any of the Shares,

 
 
(ii)
that any person will refund the purchase price of any of the Shares, or

 
 
(iii)
as to the future price or value of any of the Shares;


 
9

--------------------------------------------------------------------------------

 
 
 
(r)
the Subscriber understands and agrees that none of the Shares have been
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state, provincial and
foreign securities laws;

 
 
(s)
if required by applicable securities legislation, regulations, rules, policies
or orders or by any securities commission, stock exchange or other regulatory
authority, the Subscriber will execute, deliver, file and otherwise assist the
Issuer in filing, such reports, undertakings and other documents with respect to
the issue of the Shares;

 
 
(t)
the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of the period specified in Regulation S (such
period hereinafter referred to as the “Distribution Compliance Period”) shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom and in each case only in
accordance with applicable state and provincial securities laws;

 
 
(u)
the Subscriber acknowledges that it has not acquired the Shares as a result of,
and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Shares which would include any activities undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for the resale of any of the Shares; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Shares pursuant to
registration of any of the Shares pursuant to the 1933 Act and any applicable
securities laws or under an exemption from such registration requirements and as
otherwise provided herein;

 
 
(v)
by completing the Canadian Questionnaire, the Subscriber is representing and
warranting that the Subscriber satisfies one of the categories of registration
and prospectus exemptions provided in National Instrument 45-106 – Prospectus
and Registration Exemptions (“NI 45-106”) adopted by the Canadian Securities
Administrators; and

 
 
(w)
the Subscriber acknowledges and agrees that the Issuer shall not consider the
Subscriber’s Subscription for acceptance unless the undersigned provides to the
Issuer, along with an executed copy of this Agreement:

 
 
(i)
fully completed and executed Questionnaires in the form attached hereto as
Exhibit A and, if applicable, Exhibit B, and

 
 
(ii)
such other supporting documentation that the Issuer or its legal counsel may
request to establish the Subscriber’s qualification as a qualified investor.

 
6.2            In this Agreement, the term “U.S. Person” shall have the meaning
ascribed thereto in Regulation S promulgated under the 1933 Act and for the
purpose of the Agreement includes any person in the United States.

 
10

--------------------------------------------------------------------------------

 
7.             Representations and Warranties will be Relied Upon by the Issuer
 
7.1            The Subscriber acknowledges that the representations and
warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Issuer and its legal
counsel in determining the Subscriber’s eligibility to purchase the Shares under
applicable legislation, or (if applicable) the eligibility of others on whose
behalf it is contracting hereunder to purchase the Shares under applicable
legislation.  The Subscriber further agrees that by accepting delivery of the
certificates representing the Shares on the Closing Date, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the Closing Date and that
they will survive the purchase by the Subscriber of the Shares and will continue
in full force and effect notwithstanding any subsequent disposition by the
Subscriber of any of the Shares.
 
8.
Acknowledgement and Waiver

 
8.1            The Subscriber has acknowledged that the decision to acquire the
Shares was solely made on the basis of publicly available information.  The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Shares.
 
9.
Legending and Registration of Shares

 
9.1           If the Subscriber is a U.S. Person, the Subscriber hereby
acknowledges that upon the issuance thereof, and until such time as the same is
no longer required under the applicable securities laws and regulations, the
certificates or other document representing any of the Shares will bear a legend
in substantially the following form:
 
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE SECURITIES LAWS.”
 
9.2            If the Subscriber is not a U.S. Person and not resident in
Canada, the Subscriber hereby acknowledges that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates or other document representing
any of the Securities will bear a legend in substantially the following form:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.”
 
11

--------------------------------------------------------------------------------

 
9.3           If the Subscriber is resident in Canada, the Subscriber hereby
acknowledges that upon the issuance thereof, and until such time as the same is
no longer required under the applicable securities laws and regulations, the
certificates or other document representing any of the Securities will bear a
legend in substantially the following form:
 
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE SECURITIES LAWS.
 
THE HOLDER OF THE SECURITIES REPRESENTED HEREBY MUST NOT TRADE THE SECURITIES IN
OR FROM A JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF
MULTILATERAL INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER THE COUNTER
MARKETS ARE MET.
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (I) [INSERT THE DISTRIBUTION DATE], AND (II) THE DATE THE ISSUER BECAME
A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.”
 
9.4            The Subscriber hereby acknowledges and agrees to the Issuer
making a notation on its records or giving instructions to the registrar and
transfer agent of the Issuer in order to implement the restrictions on transfer
set forth and described in this Agreement.
 
10.
Resale Restrictions

 
10.1          The Subscriber acknowledges that any resale of the Securities will
be subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee.  The Subscriber
acknowledges that the Shares have not been registered under the 1933 Act of the
securities laws of any state of the United States.  The Shares may not be
offered or sold in the United States unless registered in accordance with United
States federal securities laws and all applicable state and provincial
securities laws or exemptions from such registration requirements are available.
 
10.2          The Subscriber acknowledges that restrictions on the transfer,
sale or other subsequent disposition of the Shares by the Subscriber may be
imposed by securities laws in addition to any restrictions referred to in
Section 10.1 above, and, in particular, the Subscriber acknowledges and agrees
that none of the Shares may be offered or sold to a U.S. Person or for the
account or benefit of a U.S. Person (other than a distributor) prior to the end
of the Distribution Compliance Period.
 
10.3          The Subscriber acknowledges that the Securities are subject to
resale restrictions in Canada and may not be traded in Canada except as
permitted by the applicable provincial securities laws and the rules made
thereunder.
 
12

--------------------------------------------------------------------------------

 
10.4         If the Subscriber is not a resident of Canada (other than Ontario),
the Subscriber represents, warrants and acknowledges that:
 
 
(a)
pursuant to Multilateral Instrument 51-105 – Issuers Quoted in the U.S.
Over–the-Counter Markets (“MI 51-105”), a subsequent trade in the Shares in or
from Canada (other than Ontario) will be a distribution subject to the
prospectus and registration requirements of applicable Canadian securities
legislation unless certain conditions are met, which conditions include, among
others, a requirement that any certificate representing the Shares (or ownership
statement issued under a direct registration system or other book entry system)
bear the restrictive legend (the “Legend”) specified in MI 51-105;

 
 
(b)
the Subscriber is not a resident of Canada and undertakes not to trade or resell
any of the Shares in or from Canada unless the trade or resale is made in
accordance with MI 51-105.  The Subscriber understands and agrees that the
Company and others will rely upon the truth and accuracy of these
representations and warranties made in this Section 10.4 and agrees that if such
representations and warranties are no longer accurate or have been breached, the
Subscriber shall immediately notify the Company;

 
 
(c)
by executing and delivering this Agreement and as a consequence of the
representations and warranties made by the Subscriber in this Section 10.4, the
Subscriber will have directed the Company not to include the Legend on any
certificates representing the Shares to be issued to the Subscriber. As a
consequence, the Subscriber will not be able to rely on the resale provisions of
MI 51-105, and any subsequent trade in any of the Shares in or from Canada will
be a distribution subject to the prospectus and registration requirements of the
Canadian securities legislation; and

 
 
(d)
if the Subscriber wishes to trade or resell any of the Shares in or from Canada,
the Subscriber agrees and undertakes to return, prior to any such trade or
resale, any certificate representing the Shares to the Company’s transfer agent
to have the Legend imprinted on such certificate or to instruct the Company’s
transfer agent to include the Legend on any ownership statement issued under a
direct registration system or other book entry system.

 
11.
Collection of Personal Information

 
11.1          The Subscriber acknowledges and consents to the fact that the
Issuer is collecting the Subscriber’s personal information for the purpose of
fulfilling this Agreement and completing the Offering.  The Subscriber's
personal information (and, if applicable, the personal information of those on
whose behalf the Subscriber is contracting hereunder) may be disclosed by the
Issuer to (a) stock exchanges or securities regulatory authorities, (b) the
Issuer's registrar and transfer agent, (c) Canadian tax authorities, (d)
authorities pursuant to the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) and (e) any of the other parties involved in the
Offering, including legal counsel, and may be included in record books in
connection with the Offering.  By executing this Agreement, the Subscriber is
deemed to be consenting to the foregoing collection, use and disclosure of the
Subscriber's personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) for the
foregoing purposes and to the retention of such personal information for as long
as permitted or required by law or business practice.  Notwithstanding that the
Subscriber may be purchasing Shares as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
nature and identity of such undisclosed principal, and any interest that such
undisclosed principal has in the Issuer, all as may be required by the Issuer in
order to comply with the foregoing.
 
13

--------------------------------------------------------------------------------

 
Furthermore, the Subscriber is hereby notified that:
      
 
(a)
the Issuer may deliver to any securities commission having jurisdiction over the
Issuer, the Subscriber or this subscription, including any Canadian provincial
securities commissions and/or the SEC (collectively, the “Commissions”) certain
personal information pertaining to the Subscriber, including such Subscriber’s
full name, residential address and telephone number, the number of shares or
other securities of the Issuer owned by the Subscriber, the number of Shares
purchased by the Subscriber and the total purchase price paid for such Shares
the prospectus exemption relied on by the Issuer and the date of distribution of
the Shares,

 
(b)
such information is being collected indirectly by the Commissions under the
authority granted to them in securities legislation,

 
 
(c)
such information is being collected for the purposes of the administration and
enforcement of the securities laws, and

 
 
(d)
the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:

 
Administrative Assistant to the Director of Corporate Finance
 
Ontario Securities Commission
 
Suite 1903, Box 55
 
20 Queen Street West
 
Toronto, ON  M5H 3S8
 
Telephone:  (416) 593-8086
 
12.
Costs

 
12.1         The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Shares shall
be borne by the Subscriber.
 
13.
No Partnership

 
13.1         Nothing herein shall constitute or be construed to constitute a
partnership of any kind whatsoever between the Subscriber and the Issuer
 
14.
Governing Law

 
14.1          This Agreement is governed by the laws of the State of Nevada and
the United States of America as well as the Province of Alberta and the federal
laws of Canada applicable therein.  The Subscriber, in its personal or corporate
capacity and, if applicable, on behalf of each beneficial purchaser for whom it
is acting, irrevocably attorns to the jurisdiction of the courts of the State of
Nevada.
 
15.
Currency

 
15.1          Any reference to currency in this Agreement is to the currency of
the United States of America unless otherwise indicated.
 
16.
Survival

 
16.1          This Agreement, including, without limitation, the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.
 
14

--------------------------------------------------------------------------------

 
17.            Assignment
 
17.1          This Agreement is not transferable or assignable.
 
18.
Severability

 
18.1          The invalidity or unenforceability of any particular provision of
this Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.
 
19.
Entire Agreement

 
19.1            Except as expressly provided in this Agreement and in the
exhibits, agreements, instruments and other documents attached hereto or
contemplated or provided for herein, this Agreement contains the entire
agreement between the parties with respect to the sale of the Shares and there
are no other terms, conditions, representations or warranties, whether
expressed, implied, oral or written, by statute or common law, by the Issuer or
by anyone else.
 
20.
Notices

 
20.1          All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication, including facsimile, electronic mail or
other means of electronic communication capable of producing a printed
copy.  Notices to the Subscriber shall be directed to the address of the
Subscriber set forth on page 2 of this Agreement and notices to the Issuer shall
be directed to it at the address of the Issuer set forth on page 3 of this
Agreement.
 
21.
Counterparts and Electronic Means

 
21.1          This Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument.  Delivery of an executed copy
of this Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Agreement as of the date hereinafter set
forth.
 
22.
Exhibits

 
22.1          The exhibits attached hereto form part of this Agreement.
 
23.
Withdrawal

 
23.1          The Subscriber agrees that this subscription is made for valuable
consideration and may not be withdrawn, cancelled, terminated or revoked by the
Subscriber.
 
24.
Indemnity

 
24.1             The Subscriber will indemnify and hold harmless the Issuer and,
where applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement, the Questionnaires, as
applicable, or in any document furnished by the Subscriber to the Issuer in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Issuer in connection therewith.
 
15

--------------------------------------------------------------------------------

 
EXHIBIT A
 
CANADIAN INVESTOR QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement between Fulucai Productions Ltd.
(the “Issuer”) and the undersigned (the “Subscriber”).
 
The purpose of this Canadian Investor Questionnaire (this “Questionnaire”) is to
assure the Issuer that the Subscriber will meet certain requirements of National
Instrument 45-106 (“NI 45-106”).  The Issuer will rely on the information
contained in this Questionnaire for the purposes of such determination.
 
The Subscriber covenants, represents and warrants to the Issuer that:
 
1.
if the Subscriber is not a resident of Ontario, the Subscriber is (tick one or
more of the following boxes):
 

 
(A)
a director, executive officer, founder or control person of the Issuer or an
affiliate of the Issuer;
 
 
(B)
a spouse, parent, grandparent, brother, sister, child or grandchild of a
director, executive officer, founder or control person of the Issuer or an
affiliate of the Issuer;
 
 
(C)
a parent, grandparent, brother, sister, child or grandchild of the spouse of a
director, executive officer, founder or control person of the Issuer or an
affiliate of the Issuer;
 
 
(D)
a close personal friend of a director, executive officer, founder or control
person of the Issuer;
 
 
(E)
a close business associate of a director, executive officer, founder or control
person of the Issuer or an affiliate of the Issuer;
 
 
(F)
an accredited investor;
 
 
(G)
a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to F; or
 
 
(H)
a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to F;

 
2.
if the Subscriber has checked box B, C, D, E, G or H in Section 1 above, the
director, executive officer, founder or control person of the Issuer with whom
the undersigned has the relationship is:

 
and the Subscriber has known such person for _____ years.
 
(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with.  If you have checked box G or H, also indicate which of A to
F describes the securityholders, directors, trustees or beneficiaries which
qualify you as box G or H and provide the names of those individuals.  Please
attach a separate page if necessary);
 
A-1

--------------------------------------------------------------------------------

 
3.           if the Subscriber is resident in Ontario, the Subscriber is (tick
one or more of the following boxes):
 

 
(A)
a founder of the Issuer;
 
 
(B)
an affiliate of a founder of the Issuer;
 
 
(C)
a spouse, parent, brother, sister, grandparent, grandchild or child of an
executive officer, director or founder of the Issuer;
 
 
(D)
a control person of the Issuer; or
 
 
(E)
an accredited investor;

 
4.
if the Subscriber has checked box C in Section 3 above, the executive officer,
director or founder of the Issuer with whom the undersigned has the relationship
is:

 
and the Subscriber has known such person for ________ years.
 
(Instructions to Subscriber:  fill in the name of each executive officer,
director or founder which you have the above-mentioned relationship with.); and
 
5.
if the Subscriber has ticked box F in Section 1 or box E in Section 3 above, the
Subscriber satisfies one or more of the categories of “accredited investor” (as
that term is defined in NI 45-106) indicated below (please check the appropriate
box):

 
 
(a) an individual who either alone or with a spouse beneficially owns financial
assets (as defined in NI 45-106) having an aggregate realizable value that
before taxes, but net of any related liabilities, exceeds CDN$1,000,000;

 
 
(b) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded CDN$300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 
 
(c) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000;

 
 
(d) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements.

 
 
(e) a person registered under securities legislation of a jurisdiction of Canada
as an advisor or dealer, or an individual registered or formerly registered as a
representative of such an adviser or dealer, other than a limited market dealer
registered under the Securities Act (Ontario) or the Securities Act
(Newfoundland and Labrador);

 
 
(f) an investment fund that distributes or has distributed its securities only
to: (i) persons that are or were accredited investors at the time of
distribution, (ii) persons that acquire or acquired securities in the sections
referred to in Sections 2.10 [Minimum amount investment] or 2.19 [Additional
investment in investment funds] of NI 45-106; or


 
A-2

--------------------------------------------------------------------------------

 
 
 
(iii) persons described in (i) or (iii) that acquire or acquired securities
under Section 2.18 [Investment fund reinvestment] of NI 45-106; or

 
 
(g) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.

 
The Subscriber acknowledges and agrees that the Subscriber may be required by
the Issuer to provide such additional documentation as may be reasonably
required by the Issuer and its legal counsel in determining the Subscriber’s
eligibility to acquire the Securities under relevant legislation.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of __________, 2013.


If an Individual:
If a Corporation, Partnership or Other Entity:
___________________________________
Signature
___________________________________
Print or Type Name
 
 
Print or Type Name of Entity
__________________________________
Signature of Authorized Signatory
__________________________________
Type of Entity

 
 
A-3

--------------------------------------------------------------------------------

 
EXHIBIT B
 
U.S. INVESTOR QUESTIONNAIRE
 
Capitalized terms used in this U.S. Investor Questionnaire (this
“Questionnaire”) and not specifically defined have the meaning ascribed to them
in the Private Placement Subscription Agreement between the Subscriber and the
Issuer to which this Exhibit B is attached.
 
This Questionnaire applies only to persons that are U.S. Purchasers.  A “U.S.
Purchaser” is (a) any “U.S. person” as defined in Regulation S under the 1933
Act, (b) any person purchasing the Shares on behalf of any “U.S. Person”, (c)
any person that receives or received an offer of the Shares while in the United
States, (d) any person that is in the United States at the time the purchaser’s
buy order was made or this Agreement was executed or delivered. “U.S. person”
includes but is not limited to (i) any natural person resident in the United
States; (ii) any partnership or corporation organized or incorporated under the
laws of the United States; (iii) any partnership or corporation organized
outside the United States by a U.S. person principally for the purpose of
investing in securities not registered under the 1933 Act, unless it is
organized or incorporated, and owned, by accredited investors who are not
natural persons, estates or trusts; or (iv) any estate or trust of which any
executor or administrator or trustee is a U.S. person.
 
The Subscriber understands and agrees that none of the Shares have been or will
be registered under the 1933 Act, or applicable state, provincial or foreign
securities laws, and the Shares are being offered and sold to the Subscriber in
reliance upon the exemption provided in Section 4(2) of the 1933 Act and Rule
506 of Regulation D under the 1933 Act for non-public offerings.  The Shares are
being offered and sold within the United States only to “accredited investors”
as defined in Rule 501(a) of Regulation D.  The Shares offered hereby are not
transferable except in accordance with the restrictions described herein.
 
The Subscriber represents, warrants and covenants (which representations,
warranties and covenants shall survive the Closing) to the Issuer (and
acknowledges that the Issuer is relying thereon) that:
 
1.
if the Subscriber is an individual (that is, a natural person and not a
corporation, partnership, trust or other entity), then it satisfies one or more
of the categories indicated below (please place an “X” on the appropriate
lines):

___________
a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the date of this Certification exceeds US $1,000,000,
excluding the value of the primary residence of such person(s) and the related
amount of indebtedness secured by the primary residence up to its fair market
value, or
___________
a natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 
2.
if the Subscriber is a corporation, partnership, trust or other entity), then it
satisfies one or more of the categories indicated below (please place an “X” on
the appropriate lines):

___________
an organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000,
___________
a “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors,
___________
a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States),
___________
a director or executive officer of the Issuer,
___________
a trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act, or
___________
an entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories;

 
 
B-1

--------------------------------------------------------------------------------

 
3.
if the Subscriber decides to offer, sell or otherwise transfer any of the
Shares, it will not offer, sell or otherwise transfer any of such Shares
directly or indirectly, unless:

 
 
(a)
the sale is to the Issuer,

 
 
(b)
the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the 1933 Act and in compliance
with applicable local laws and regulations in which such sale is made;

 
 
(c)
the sale is made pursuant to the exemption from the registration requirements
under the 1933 Act provided by Rule 144 thereunder and in accordance with any
applicable state securities or “blue sky” laws, or

 
 
(d)
the Shares are sold in a transaction that does not require registration under
the 1933 Act or any applicable state laws and regulations governing the offer
and sale of securities, and

 
 
(e)
it has prior to such sale pursuant to subsection (c) or (d) furnished to the
Issuer an opinion of counsel of recognized standing reasonably satisfactory to
the Issuer, to such effect; and

 
4.
it is resident in the United States of America, its territories and possessions
or any state of the United States or the District of Columbia (collectively the
“United States”), a “U.S. Person” as such term is defined in Regulation S of the
1933 Act or was in the United States at the time the Shares were offered or the
Agreement was executed.

 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.  THE NEXT PAGE IS THE
SIGNATURE PAGE]

 
B-2

--------------------------------------------------------------------------------

 
The Subscriber undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Subscriber set
forth in this Questionnaire which takes place prior to the closing time of the
purchase and sale of the Shares.


Dated _____________________________, 2013.

   
X
   
Signature of individual (if Subscriber is an individual)
   
X
   
Authorized signatory (if Subscriber is not an individual)
         
Name of Subscriber (please print)
         
Name of authorized signatory (please print)


 
B-3

--------------------------------------------------------------------------------

 
